The assignee of the plaintiff's non-negotiable right of action took it subject to the legal defences existing at the time of the assignment. His acquisition of an equitable right did not extinguish or avoid the defendant's equitable set-off. Sanborn v. Little, 3 N.H. 539; Wiggin v. Damrell, 4 N.H. 69; Duncklee v. G. S. M. Co., 23 N.H. 245; Thompson v. Emery, 27 N.H. 269. The foreclosure of the mortgages operated as payment of the mortgage debts to the value of the property obtained by the foreclosure. The amount of the payments thus received may be found in this suit. The pending negotiations for a settlement are not a payment or discharge of the debt.
Case discharged.
STANLEY, J., did not sit: the others concurred.